Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims 1 and 16, patentability exists, at least in part, with the claimed features of “ a plurality of hinge beams each extending longitudinally, the plurality of hinge beams being arranged in a row; and at least one hinge track module, the at least one hinge track module movably coupling an adjacent pair of hinge beams of the plurality of hinge beams, the at least one hinge track module including: a track member including an arcuate slot formed therein, the arcuate slot having a first end and a second end, the track member being coupled to a first hinge beam of an adjacent pair of hinge beams such that track member moves together with the first hinge beam; and a first hinge shaft member positioned at a first side of the track member, the first hinge shaft member being coupled to a second hinge beam of the adjacent pair of hinge beams such that the first hinge shaft member moves with the second hinge beam, the first hinge shaft member including a first hinge shaft inserted into and movably received into the arcuate slot from the first side of the track member to movably couple the first hinge shaft member and the track member; and a second hinge shaft member positioned at a second side of the track member, the second hinge shaft member being coupled to the second hinge beam of the adjacent pair of hinge beams such that the second hinge shaft member moves with the second hinge beam, the second hinge shaft member including a second hinge shaft inserted into and moveably received into the arcuate slot from the second side of the track member to movably couple the second hinge shaft member and the track member.”

Cheng et al US 11223710 B2, Lee et al US 11169580 B2, as well as, Lin et al US 11108901 B2 are all cited as teaching some elements of the claimed invention including hinge mechanism for a foldable display . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841